NUMBER 13-05-382-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
                                         IN RE: STEPHEN PINE
 
                                 On Petition
for Writ of Mandamus
 
                               MEMORANDUM
OPINION                                    
 
                          Before
Justices Yañez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 
Relator,
Stephen Pine, filed a petition for writ of mandamus in the above cause on June
17, 2005.  Relator=s petition for writ of mandamus asks this Court to
order the Respondent, the Honorable Menton Murray, Jr., Presiding Judge of the
103rd Judicial District Court of Cameron County, to vacate the June 8, 2005
order denying petitioner=s first amended motion to require execution of HIPPA
compliant release form and motion to compel discovery and to issue an order
granting the motion.




The Court, having examined and fully considered
the petition for writ of mandamus, is of the opinion that relator has not shown
himself entitled to the relief sought and the petition for writ of mandamus
should be denied.  See Tex. R. App. P. 52.8.  Accordingly, 
the petition for writ of mandamus is DENIED. 
 
PER CURIAM
 
 
Memorandum
Opinion delivered 
and filed this
the 23rd day of June, 2005.